Jeffay £>. ky/e /Clerk
 3 *> Cffwt- ot-Apf**b
Priu. 7WW, S*. Mlj JRec,Z*/t X W      you e- nt*** *>




                                 Tver* //Ut'rJ

                                /fin fa 9*°
                               /&*k"Ik/ft ^^3 93




                                           /RECEIVEDN
                                                JAN 0 4 2017
                                           "vTHiRD COURT OF APPEALS )
                                            \_JFTOYAKYtE_/
LSiNiB0£/ClNIB0E            TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                   12/27/16
".L 0 7 £ / 3 M 0 ft 0 © 4          I N - F Li R M A -!:::' A U P E' RIS D A T A                                   0 9 :; 5 © s4 0
 'DC J# ; 01 163 :l 01 31 D# :; 05925934 LOCATI ON s ELL IG                                              INDI GENT DTE :
'AME:; BRUGMANN, MICHAEL TERRY                                         BEGINNING PERIOD:: 06/3:1/16
;• REV IOUS   TDC J   MUMBERG ::
CURRENT BAL:;        146,. £1 TOT HOLD ANT;                                         8,. 00       3MTH      TOT        DEP;:            150. C
NTT'H DEP;;          350.013 6 NTH AUG BAL.:                                       '54-84        6 NTH     PUG        DEP::             53.. 3
NGMTH HIGHEST BALANCE TOTPL DEPOSITS                                    MONTH    HIGHEST            BALANCE           TOTAL DEPOSITS
i i / 1S    10S. 3 £           5 0, 0 0                        0 8/16                    3.0 4 . 1 1                      :!. 0 0, 0 0
•0/16        77.95             50.00                           07/16                      50.. 13                             50„ 00
^9/16            78.. 73                         50„ 00        06/16                       63.37                                 50,00
PROCESS       DATE      HOLD    ftMOUNT              HOLD DESCRIPTION




 TATE OF TEXAS COUNTY OF bJc\(                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE   W         DISTRICT OF TEXAS
                                                        DIVISION
                                               3f Comk6u>tf/eo,*0c'a//Arj £r CAstrU^r wASrfrtJy

          2.       Do you own cash, ordo you have money in a checking orsavings account, including any funaS k'vcD \
                   in prison accounts?                                                                        1 Mqa ?nI7
                                                     Yes [2           No D                                    I              U,/
                                                                                                              \TH'R?C0l/RrOFAPPEAL
                   If you answered YES to any of the questions above, state the total value of the items ownedi«i£SsY (!KV£__,




                                                                                                          -&ATCIFP (REV. 9/02)
       3.     Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
              ordinary household furnishings and clothing?

                                               Yes •           No 0^
              If you answered YES, describethe property and state its approximate value.




I understand a false statement in answer to any question in this affidavit will subject me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
(28 U.S.C. §1746).



       Signed this the    <2? K         dav of Z>ect*6tr-                   , 20 /£ .



                              Signature of Plaifitiff ^                    ID Number


      YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
      YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
      APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
      LAW LIBRARY AT YOUR PRISON UNIT.




                                                                                                  &ATCIFP (REV. 9/02)
     ~K-




                                   \




           K
                                   ^>s>               ^
               5              X,
                    <3\

           ^
               ^          If!
^ b J
S 0                           $
^     N                   ^
                              ^

§
               x
                          4^
           t